DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The Non-Final Office Action mailed 01/21/2022 was missing analysis under 35. U.S.C. 112(f). This action has been corrected to include the missing analysis as well as reset the period for response.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 05/09/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 further limits “the first communication apparatus” however is dependent on Claim 11, which pertains to “the second communication apparatus.” Examiner believes Claim 12 is also intended to further modify “the second communication apparatus” and that the indication relating to the “first” apparatus is a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “random generating unit,” “displaying unit,” acquiring unit,” “specifying unit,” “transmitting unit” as recited in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Lin et al (US 2018/0110113).
Regarding Claim 1, Lin teaches a communication system ([0021], Fig. 3) including a first communication apparatus and a second communication apparatus performing wireless communication with each other ([0021], Fig. 3, a vehicle 1 is installed with an indicating system 2 for the vehicle 1 according to an embodiment of this disclosure, and is capable of communicating with a portable electronic device 3), 

a displaying unit configured to display specification information enabled to specify the identification information ([0030], Fig. 4, in step S43 the APP 321 stored in the storage unit 32 is activated by the user to search for detectable devices including the vehicle 1, which is to be paired therewith, and then the display 34 of the portable electronic device 3 displays the vehicle identification code of the vehicle 1 when the vehicle identification code is searched out), 
the second communication apparatus comprising: an acquiring unit configured to acquire the specification information displayed by the first communication apparatus ([0030], Fig. 4, the portable electronic device 3 allows the user to input a user input code and to select the vehicle identification code, the user is expected to look at the display 220 which has the PIN code displayed thereon, and enter the corresponding digits as the user input code for authentication purpose); 
a specifying unit configured to specify the identification information based on the specification information acquired by the acquiring unit ([0031], Fig. 4, S44 user selection of the vehicle identification code and the user input of the user input code (~specifies this information based on what is acquired)); and  a transmitting unit configured to transmit wirelessly, by broadcast, the broadcast information including the identification information specified by the specifying unit ([0031], Fig. 4, S44, in response to the user selection of the vehicle identification code and the user input of the user input code, the 
Regarding Claim 2, Lin teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lin further teaches wherein: the first communication apparatus comprises at least a first computer including at least a first processor ([0024], Fig. 3, indicating system 2 mounted to main body 10 of vehicle 1 and includes a host computer 21 and an indicating unit 22, the host computer 21 includes a processor 211, a wireless transmission module 212 electrically connected to the processor 211, and a storage module 213 electrically connected to the processor 211), while the second communication apparatus comprises at least a second computer including at least a second processor ([0026], Fig. 3, portable electronic device 3 includes a processing unit 31, a storage unit 32, a wireless transmission unit 33, a display 34 and an input unit 35); and  the first computer is configured to implement the random generating unit, the displaying unit ([0024], Fig. 3 indicating system 2 mounted to main body 10 of vehicle 1 includes a host computer 21 and an indicating unit 22, [0025], indicating unit 22 includes a display 220, [0029], randomly generated vehicle identification code), while the second computer is configured to implement the acquiring unit, the specifying unit, and the transmitting unit ([0026], Fig. 3, storage unit 32 stores an application program (APP) 321 therein, wireless transmission unit 33 is configured to wirelessly communicate with the wireless transmission module 212 of the host computer 21 of the indicating system 2, see also [0030]).
Regarding Claim 5, Lin teaches a mobile terminal (Fig. 3, portable electronic device 3) used as a second communication apparatus in a communication system including a first communication apparatus and the second communication apparatus performing wireless communication with each other ([0021], Fig. 3, a vehicle 1 is installed with an indicating system 2 for the vehicle 1 according to an embodiment of this disclosure, and is capable of communicating with a portable electronic device 3), the mobile terminal used as the second communication apparatus comprising: 

a specifying unit configured to specify the identification information based on the specification information acquired by the acquiring unit ([0031], Fig. 4, S44 user selection of the vehicle identification code and the user input of the user input code (~specifies this information based on what is acquired)); and a transmitting unit configured to wirelessly transmit the broadcast information including the identification information specified by the specifying unit by broadcast ([0031], Fig. 4, S44, in response to the user selection of the vehicle identification code and the user input of the user input code, the portable electronic device 3 transmits the user input code and a device identification code of the portable electronic device 3 to the wireless transmission module 212 of the indicating unit 21).
Regarding Claim 6, Lin teaches all aspects of the claimed invention as disclosed in Claim 5 above. Lin further teaches wherein: the second communication apparatus comprises at least a second computer including at least a second processor; and the second computer is configured to implement the acquiring unit, the specifying unit, and the transmitting unit ([0026], Fig. 3, portable electronic device 3 includes a processing unit 31, a storage unit 32, a wireless transmission unit 33, a display 34 
Regarding Claim 7, Lin teaches an in-vehicle apparatus mounted to a vehicle (Fig. 3, indicating system 2 in vehicle 1), the in-vehicle apparatus being used as a first communication apparatus in a communication system including the first communication apparatus and a second communication apparatus that perform wireless communication with each other ([0021], Fig. 3, a vehicle 1 is installed with an indicating system 2 for the vehicle 1 according to an embodiment of this disclosure, and is capable of communicating with a portable electronic device 3), 
the in-vehicle apparatus used as the first communication apparatus comprising: a random generating unit configured to randomly generate identification information that is to be included in broadcast information transmitted wirelessly by broadcast from the second communication apparatus ([0029], Fig. 4, in step S42, the display 220 of the indicating unit 22 of the indicating system 2 is activated by the user, e.g., pressing a button (not shown) on the vehicle 1, to display a vehicle identification code of the vehicle 1 and a personal identification number (PIN) code, and the wireless transmission module 212 sends out the vehicle identification code, in some embodiments, the vehicle identification code is randomly generated); 
a displaying unit configured to display specification information enabled to specify the identification information ([0030], Fig. 4, in step S43 the APP 321 stored in the storage unit 32 is activated by the user to search for detectable devices including the vehicle 1, which is to be paired therewith, and then the display 34 of the portable electronic device 3 displays the vehicle identification code of the vehicle 1 when the vehicle identification code is searched out); 
an information determining unit configured to determine whether the broadcast information received from the second communication apparatus includes the identification information generated 
a connection establishing unit configured to establish a connection with the second communication apparatus in response to the information determining unit determining that the broadcast information includes the identification information ([0033], Fig. 4, in step S46, the processor 211 stores the device identification code of the portable electronic device 3 in the storage module 213 and pairs the portable electronic device 3 with the vehicle 1).
Regarding Claim 8, Lin teaches all aspects of the claimed invention as disclosed in Claim 7 above. Lin further teaches wherein: the first communication apparatus comprises at least a first computer including at least a first processor ([0024], Fig. 3, indicating system 2 mounted to main body 10 of vehicle 1 and includes a host computer 21 and an indicating unit 22, the host computer 21 includes a processor 211, a wireless transmission module 212 electrically connected to the processor 211, and a storage module 213 electrically connected to the processor 211); and the first computer is configured to implement the random generating unit, the displaying unit, the information determining unit, and the connection establishing unit ([0024], Fig. 3 indicating system 2 mounted to main body 10 of vehicle 1 includes a host computer 21 and an indicating unit 22, [0025], indicating unit 22 includes a display 220, [0029-0033], randomly generated vehicle identification code).
Regarding Claim 13, Lin teaches a computer-implemented communication method executed by at least one computer ([0026], Fig. 3, portable electronic device 3 includes a processing unit 31, a storage unit 32, a wireless transmission unit 33, a display 34 and an input unit 35, storage unit 32 stores an application program (APP) 321 therein, wireless transmission unit 33 is configured to wirelessly communicate with the wireless transmission module 212 of the host computer 21 of the indicating 
acquiring specification information displayed by the first communication apparatus ([0030], Fig. 4, the portable electronic device 3 allows the user to input a user input code and to select the vehicle identification code, the user is expected to look at the display 220 which has the PIN code displayed thereon, and enter the corresponding digits as the user input code for authentication purpose), the specification information being enabled to specify identify identification information that is to be included in broadcast information wirelessly transmitted by the second communication apparatus by broadcast ([0029], Fig. 4, the display 220 of the indicating unit 22 of the indicating system 2 is activated by the user, e.g., pressing a button (not shown) on the vehicle 1, to display a vehicle identification code of the vehicle 1 and a personal identification number (PIN) code, and the wireless transmission module 212 sends out the vehicle identification code, in some embodiments, the vehicle identification code is randomly generated); 
specifying the identification information based on the acquired specification information ([0031], Fig. 4, S44 user selection of the vehicle identification code and the user input of the user input code (~specifies this information based on what is acquired)); and 
transmitting wirelessly, by broadcast, the broadcast information including the specified identification information ([0031], Fig. 4, S44, in response to the user selection of the vehicle identification code and the user input of the user input code, the portable electronic device 3 transmits the user input code and a device identification code of the portable electronic device 3 to the wireless transmission module 212 of the indicating unit 21).
Regarding Claim 14, Lin teaches non-transitory computer readable storage medium comprising instructions for execution by a computer, the instructions including the communication method according to claim 13, the method being computer-implemented ([0026], Fig. 3, portable electronic device 3 includes a processing unit 31, a storage unit 32, a wireless transmission unit 33, a display 34 and an input unit 35, storage unit 32 stores an application program (APP) 321 therein, wireless transmission unit 33 is configured to wirelessly communicate with the wireless transmission module 212 of the host computer 21 of the indicating system 2, see also [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0110113).
Regarding Claim 9, Lin teaches a first communication apparatus in a communication system including the first communication apparatus and a second communication apparatus performing wireless communication with each other ([0021], Fig. 3, a vehicle 1 is installed with an indicating system 
a random generating unit configured to randomly generate identification information that is to be included in broadcast information transmitted wirelessly by broadcast from the second communication apparatus ([0029], Fig. 4, in step S42, the display 220 of the indicating unit 22 of the indicating system 2 is activated by the user, e.g., pressing a button (not shown) on the vehicle 1, to display a vehicle identification code of the vehicle 1 and a personal identification number (PIN) code, and the wireless transmission module 212 sends out the vehicle identification code, in some embodiments, the vehicle identification code is randomly generated); 
a displaying unit configured to display specification information enabled to specify the identification information ([0030], Fig. 4, in step S43 the APP 321 stored in the storage unit 32 is activated by the user to search for detectable devices including the vehicle 1, which is to be paired therewith, and then the display 34 of the portable electronic device 3 displays the vehicle identification code of the vehicle 1 when the vehicle identification code is searched out); 
an information determining unit configured to determine whether the broadcast information received from the second communication apparatus includes the identification information generated by the random generating unit ([0032], Fig. 4, in step S45 processor 211 determines whether the user input code received from the portable electronic device 3 through the wireless transmission module 212 conforms with the PIN code, when the determination made in step S45 is affirmative, the flow goes to step S46); and 
a connection establishing unit configured to establish a connection with the second communication apparatus in response to the information determining unit determining that the broadcast information includes the identification information ([0033], Fig. 4, in step S46, the processor 
While Lin discloses embodiment of the first communication apparatus in a computer (Fig. 3, [0026]), Lin fails to disclose a mobile terminal used as the first communication apparatus. However, the in-vehicle apparatus and mobile terminal of Lin are both disclosed as being embodied in a computer including a processor executing instructions from memory (Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the teachings of Lin and have the mobile terminal perform as the first communication device, and the in-vehicle device perform as the second communication device, since both devices have the structural components necessary to perform the recited functions and mere reversal of system components involves only routine skill in the art.
Regarding Claim 10, Lin teaches all aspects of the claimed invention as disclosed in Claim 9 above. Lin further teaches wherein: the first communication apparatus comprises at least a first computer including at least a first processor ([0024], Fig. 3, indicating system 2 mounted to main body 10 of vehicle 1 and includes a host computer 21 and an indicating unit 22, the host computer 21 includes a processor 211, a wireless transmission module 212 electrically connected to the processor 211, and a storage module 213 electrically connected to the processor 211); and the first computer is configured to implement the random generating unit, the displaying unit, the information determining unit, and the connection establishing unit ([0024], Fig. 3 indicating system 2 mounted to main body 10 of vehicle 1 includes a host computer 21 and an indicating unit 22, [0025], indicating unit 22 includes a display 220, [0029-0033], randomly generated vehicle identification code).
Regarding Claim 11, Lin teaches a second communication apparatus in a communication system including a first communication apparatus and the second communication apparatus that perform wireless communication with each other ([0021], Fig. 3, a vehicle 1 is installed with an indicating system 
an acquiring unit configured to acquire specification information displayed by the first communication apparatus ([0030], Fig. 4, the portable electronic device 3 allows the user to input a user input code and to select the vehicle identification code, the user is expected to look at the display 220 which has the PIN code displayed thereon, and enter the corresponding digits as the user input code for authentication purpose), the specification information being enabled to specify identification information that is to be included in broadcast information transmitted wirelessly by the second communication apparatus by broadcast ([0029], Fig. 4, the display 220 of the indicating unit 22 of the indicating system 2 is activated by the user, e.g., pressing a button (not shown) on the vehicle 1, to display a vehicle identification code of the vehicle 1 and a personal identification number (PIN) code, and the wireless transmission module 212 sends out the vehicle identification code, in some embodiments, the vehicle identification code is randomly generated); 
a specifying unit configured to specify the identification information based on the specification information acquired by the acquiring unit ([0031], Fig. 4, S44 user selection of the vehicle identification code and the user input of the user input code (~specifies this information based on what is acquired)); and a transmitting unit configured to wirelessly transmit the broadcast information including the identification information specified by the specifying unit by broadcast ([0031], Fig. 4, S44, in response to the user selection of the vehicle identification code and the user input of the user input code, the portable electronic device 3 transmits the user input code and a device identification code of the portable electronic device 3 to the wireless transmission module 212 of the indicating unit 21).
While Lin discloses an in-vehicle apparatus mounted to a vehicle (Figs. 1-3) and embodiment of the second communication apparatus in a computer (Fig. 3, [0026]), Lin fails to disclose the in-vehicle apparatus being used as a second communication apparatus. However, the in-vehicle apparatus and 
Regarding Claim 12, Lin teaches all aspects of the claimed invention as disclosed in Claim 11 above. Lin further teaches wherein: the first communication apparatus comprises at least a first computer including at least a first processor; and the first computer is configured to implement the acquiring unit, the specifying unit, and the transmitting unit ([0026], Fig. 3, portable electronic device 3 includes a processing unit 31, a storage unit 32, a wireless transmission unit 33, a display 34 and an input unit 35, storage unit 32 stores an application program (APP) 321 therein, wireless transmission unit 33 is configured to wirelessly communicate with the wireless transmission module 212 of the host computer 21 of the indicating system 2, see also [0030]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0110113), in view of Link (US 2016/0344747).
Regarding Claim 3, Lin teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lin fails to teach wherein: the specification information is information including a numeral, or a character, or a numeral and character; and the random generating unit configured to randomly generate the identification information by randomly generating the specification information based on which the identification information is specified.
In the same field of endeavor, Link teaches wherein: the specification information is information including a numeral, or a character, or a numeral and character; and the random generating unit 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation and display of a random identification code to be utilized in establishing a connection between two devices, as taught in Lin, to further include embodiment of said code in a numeral, a character, or some other form of code such as a bar code or QR code, as taught in Link, in order to facilitate pairing and authentication with a telematics device without depending on pre-loaded or pre-provisioned credentials. (See Link [0018-0019])
Regarding Claim 4, Lin teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lin fails to teach wherein the specification information is a two-dimensional code in which the identification information is embedded.
In the same field of endeavor, Link teaches wherein the specification information is a two-dimensional code in which the identification information is embedded ([0070], telematics system component, or similar such component, preferably sends at step 725 an electronic message to an in-vehicle display so that information contained in, or relative to, the message can be viewed by the new-telematics subscriber, this displayed electronic message may be alpha-numeric, alphabetic, numeric, bar 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation and display of a random identification code to be utilized in establishing a connection between two devices, as taught in Lin, to further include embodiment of said code in a numeral, a character, or some other form of code such as a bar code or QR code, as taught in Link, in order to facilitate pairing and authentication with a telematics device without depending on pre-loaded or pre-provisioned credentials. (See Link [0018-0019])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641